Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 1 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 2 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 3 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 4 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 5 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 6 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 7 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 8 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 9 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 10 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 11 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 12 of 13
Case 18-30913   Doc 101   Filed 11/19/20 Entered 11/19/20 16:07:46   Desc Main
                          Document      Page 13 of 13
